DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 12-21 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and Species V in the reply filed on 5/31/22 is acknowledged.
Based on Applicant’s election of Species V, claims 12-21 are additionally withdrawn as they are drawn to a non-elected species.  Species V depicts a seatpost with bushing assembly having graduated grooves as well as a movable band, however, claim 12 recites an adjustable bushing assembly having an adjustable length.  This feature is not shown in the figures or description accompanying Species V and would appear to be drawn towards Species IV or Species VIII which adjusts the length of the bushing by addition or subtraction of stacking rings.  For the above reasons, claims 12-21 are therefore withdrawn. 

Requirement for Information Under 37 CFR 1.105
3.    Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
4.    In response to this requirement, please state the relevance of each document cited in the Information Disclosure Statements of 9/30/2020, 12/11/2022, 2/4/21, 2/16/21, 3/1/21, 5/19/21, 5/28/21, 6/10/21, 10/5/21, 10/28/21,1 0/29/21, 11/30/21, 12/15/21, 1/12/22, 2/8/22, 2/9/22, 2/14/22, 4/1/22, 5/10/22 and 5/23/22, providing citations to column and line number to indicate relevant portions of the cited literature. A partial review of the hundreds of documents cited in the Information Disclosure Statement reveals that many have no relevance to the instant application. For example, at least CN 1112068, CN 1186751, and DE 10342638 are bike chain derailleurs. Similarly, the listed non-patent literature documents include entries for untranslated Chinese Search Reports and other unrelated correspondences or search reports for other applications, which have no relationship to the claimed seat post.
5.    The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
6.    This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Information Disclosure Statement
The IDS references filed 9/30/2020, 12/11/2022, 2/4/21, 2/16/21, 3/1/21, 5/19/21, 5/28/21, 6/10/21, 10/5/21, 10/28/21,1 0/29/21, 11/30/21, 12/15/21, 1/12/22, 2/8/22, 2/9/22, 2/14/22, 4/1/22, 5/10/22 and 5/23/22 have not been considered for the reasons stated above.
The information disclosure statements containing foreign references without at least an English language abstract or machine translation fail to comply with 37 CFR 1,98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 110126944) (“Yang”).  Yang discloses a telescopic bicycle seatpost comprising: an outer tube (fig. 4: 1); an adjustable bushing assembly (fig. 4: 2, 15) fitted into the outer tube, wherein the adjustable bushing assembly comprises: i. a plurality of graduation groove (fig. 4: 4)s; and c. a moveable height band (fig. 4: 15) movable between the plurality of graduation grooves to move an uncompressed resting height of the telescopic bicycle seatpost.
As concerns claim 2, Yang discloses wherein each of the plurality of graduation grooves comprises a groove upper surface (fig. 3: 7), a groove cylindrical surface (fig. 3: 12) and lower groove surface (fig. 3: 9) for locking the moveable height band.
As concerns claim 3, Yang discloses wherein the moveable height band comprises a band slot (fig. 4: area between 16) that is opened to free the moveable height band from one of the plurality of grooves to move the moveable band to a different graduation groove (when 16 is opened from ratchet 3, the height band is moveable). 
	As concerns claim 4, Yang discloses wherein the moveable height band comprises a left band ear and a right band ear (on the left and right side of 28) which fit into a groove bushing slot (fig. 3: 30) of the adjustable bushing assembly to lock the moveable height band in place.

Allowable Subject Matter
Claims 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Yang fails to teach wherein the moveable height band comprises a band lock tab which fits within one of a plurality of groove bushing index holes aligned with the graduation groove that is in use.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636